Exhibit 10.4

FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

AND

FOURTH AMENDMENT TO TERM LOAN A CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND FOURTH AMENDMENT TO TERM
LOAN A CREDIT AGREEMENT (this “Amendment”) is executed to be effective on
June 27, 2008, and entered into by and among STANDARD PACIFIC CORP., a Delaware
corporation (“Borrower”), BANK OF AMERICA, N.A., a national banking association,
as Administrative Agent for the Revolver Lenders defined below (in such
capacity, together with its successors and assigns, “Revolver Administrative
Agent”) and as Administrative Agent for the Term A Lenders defined below (in
such capacity, together with its successors and assigns, “Term Administrative
Agent”), and each Revolver Lender and Term A Lender that is a signatory to this
Amendment.

R E C I T A L S

A. Reference is hereby made to that certain (a) Revolving Credit Agreement dated
as of August 31, 2005, executed by Borrower, Revolver Administrative Agent, and
the Lenders defined therein (such Lenders are collectively, the “Revolver
Lenders” and individually a “Revolver Lender”) pursuant to which such Revolver
Lenders extended to Borrower a revolving credit facility (as amended, modified,
renewed, restated, or replaced, the “Revolving Credit Agreement”), and (b) Term
Loan A Credit Agreement dated as of May 5, 2006, by and among Borrower, Term
Administrative Agent, and each of the Lenders defined therein (such Lenders are
collectively, the “Term A Lenders” and individually a “Term A Lender”) (as
amended, modified, renewed, restated, or replaced, the “Term A Credit
Agreement”).

B. Capitalized terms used herein shall, unless otherwise indicated, have the
respective meanings set forth in the Revolving Credit Agreement or the Term A
Credit Agreement, as applicable.

C. The parties hereto desire to modify certain provisions contained in the
Revolving Credit Agreement and the Term A Credit Agreement subject to the terms
and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Amendments to the Revolving Credit Agreement.

(a) Section 1.1 of the Revolving Credit Agreement is amended to delete the
definitions of “Additional Real Property Collateral,” “Applicable Margin,”
“FLS,” “Fourth Amendment Loan Outstandings,” “Issuing Banks,” “L/C Commitment,”
“Model Unit Collateral,” “New Collateral Pool,” and “Post Fourth Amendment
Advance,” and “Project Finance Liens” and replace such definitions with the
following:

“Additional Real Property Collateral” means Finished Lots and Completed Units
(other than Model Units) in each case reasonably acceptable to Administrative
Agent (including, to Administrative Agent’s reasonable satisfaction, being
located in actively selling new home communities within the United States at the
time a lien thereon is granted in favor of Administrative Agent), wholly owned
by Borrower or a Subsidiary that is a Guarantor, subject to a perfected, first
priority lien (subject to Customary



--------------------------------------------------------------------------------

Permitted Liens) in favor of Administrative Agent, for the benefit of the
Lenders, securing the Post Fourth Amendment Advances, and free of any liens
(other than Customary Permitted Liens).

“Applicable Margin” means, as of any date of determination, a percentage per
annum equal to:

(a) with respect to all Post Fourth Amendment Advances, (i) four and one half
percent (4.50%) on all Eurodollar Borrowings and (ii) two and one quarter
percent (2.25%) on all Reference Rate Borrowings;

(b) with respect to all Fourth Amendment Loan Outstandings, (i) six percent
(6.00%) on all Eurodollar Borrowings and (ii) three and three quarters percent
(3.75%) on all Reference Rate Borrowings; and

(c) fifty-five basis points (0.55%) with respect to the unused fee pursuant to
the provisions set forth in Section 4.2.

“FLS” means Standard Pacific Mortgage, Inc. (f/k/a Family Lending Services,
Inc.), a Delaware corporation.

“Fourth Amendment Loan Outstandings” means the Outstanding Amount of Loans as of
the Fourth Amendment Effective Date, and of Loans made after the Fourth
Amendment Effective Date that are reborrowings of any such Outstanding Amount
that is repaid after the Fourth Amendment Effective Date (or of the Outstanding
Amount of any such reborrowings); provided that the aggregate amount of Fourth
Amendment Loan Outstandings shall not at any time exceed the Maximum Fourth
Amendment Loan Commitment.

“Issuing Banks” means, Bank of America in its individual capacity as a bank
issuing Letters of Credit under this Agreement and such other Lenders which
agree, at the request of Borrower and with the consent of Administrative Agent
(such consent not to be unreasonably withheld), to issue one or more Letters of
Credit pursuant to the terms and conditions of this Agreement, and “Issuing
Bank” means any one of the Issuing Banks; provided, however, that,
notwithstanding the forgoing, at all times after the Fourth Amendment Effective
Date, all Letters of Credit (other than renewals and substitutions reasonably
acceptable to Administrative Agent and the applicable Issuing Bank (but not
increases) of existing Letters of Credit issued and outstanding as of the Fourth
Amendment Effective Date) shall be issued by Bank of America in its individual
capacity as a bank issuing Letters of Credit under this Agreement.

“L/C Commitment” means the lesser of (a) the aggregate principal sum of ONE
HUNDRED MILLION DOLLARS ($100,000,000), and (b) the Total Aggregate Commitment
less the Maximum Fourth Amendment Loan Commitment, which amount includes the
Maximum Unsecured Letter of Credit Amount (for the avoidance of doubt, it is
expressly understood and agreed that any reduction in the Maximum Unsecured
Letter of Credit Amount shall not result in a corresponding reduction in the L/C
Commitment).

 

2



--------------------------------------------------------------------------------

“Model Unit Collateral” means Model Units reasonably acceptable to
Administrative Agent (including, to Administrative Agent’s reasonable
satisfaction, being located in actively selling new home communities within the
United States at the time a lien thereon is granted in favor of Administrative
Agent), wholly owned by Borrower or a Subsidiary that is a Guarantor, subject to
a perfected, first priority lien (subject to Customary Permitted Liens) in favor
of Administrative Agent, for the benefit of the Lenders, securing the Post
Fourth Amendment Advances, and free of any liens (other than Customary Permitted
Liens).

“New Collateral Pool” means Model Unit Collateral and Additional Collateral
whose Dollar amount equals the sum of the following items owned by Borrower or
any Subsidiary that is a Guarantor, and that has been pledged to Administrative
Agent, for the benefit of Lenders, pursuant to the terms of Article 5 of this
Agreement:

(a) Model Unit Collateral. Ninety percent (90%) of the GAAP Value of all Model
Unit Collateral; provided, however, that, 180 days following the closing of the
sale and transfer of ownership to a third party purchaser of the last production
Unit in the applicable project relating to any such Model Unit Collateral, the
value assigned to the New Collateral Pool for such Model Unit Collateral shall
decrease from ninety percent (90%) to zero percent (0%) (i.e., shall add no
value to the New Collateral Pool); plus

(b) the lesser of (i) $75,000,000 and (ii) the sum of (A), (B) and (C):

 

  (A)

Completed Units. Eighty percent (80%) of the GAAP Value of all Completed Units
(other than Model Units); provided, however, that, the value assigned to the New
Collateral Pool with respect to such Completed Units shall decrease as follows
with the passage of time following the dates such Units become Completed Units:
(i) one hundred and eighty (180) days following the date such Units become
Completed Units the value assigned shall decrease from eighty percent (80%) to
sixty-five percent (65%); and (ii) three hundred and sixty (360) days following
the date that such Units become Completed Units the value assigned shall
decrease from sixty-five percent (65%) to twenty-five percent (25%); plus

 

  (B)

Finished Lots. Fifty-five percent (55%) of the GAAP Value of all Finished Lots;
plus

 

  (C)

Cash. One hundred percent (100%) of the amount of cash held in the Collateral
Cash Account not subject to any lien, encumbrance, or restriction other than in
favor of Administrative Agent.

Provided, however, that, notwithstanding the calculations set forth in clauses
(a) and (b) above, if Administrative Agent receives an appraisal prepared by a
professional

 

3



--------------------------------------------------------------------------------

appraiser reasonably acceptable to Administrative Agent, and having the minimum
qualifications required under all applicable Laws (all as reasonably acceptable
to Administrative Agent as to form, substance, and date), and addressed to
Administrative Agent (each an “Acceptable Appraisal”), then, commencing five
(5) Business Days after delivery of a copy of such Acceptable Appraisal to
Borrower, the applicable portion of the New Collateral Pool covered by such
Acceptable Appraisal shall be valued based upon the applicable advance rates set
forth above and the lesser of (a) the “as is” appraised value as set forth in
such Acceptable Appraisal or (b) the GAAP Value; provided, however, that, such
five (5) Business Day period shall run concurrently with the five (5) Business
Day period for any provision of additional collateral or prepayment required
under Section 4.14(a).

“Post Fourth Amendment Advance” means (a) any Borrowing with respect to any
Loans made on or after the Fourth Amendment Effective Date (other than the
rollover, redesignation, or continuation of any Eurodollar Borrowing or any
Borrowing of any Fourth Amendment Loan Outstanding) or (b) any L/C Obligation
with respect to any Letter of Credit issued on or after the Fourth Amendment
Effective Date (other than renewals and substitutions, which substitutions must
be reasonably acceptable to Administrative Agent and the applicable Issuing Bank
(but not increases) of Unsecured Letters of Credit); provided, however, that, in
no event shall any Fourth Amendment Loan Outstanding be included as Post Fourth
Amendment Advances.

“Project Financing Liens” means any deeds of trust, mortgages, or any other
liens which secure any real property acquisition loans, development loans,
construction loans, or any other loans pertaining to the acquisition and/or
development of, or construction of improvements upon, real property, but
excluding any lien referenced in Sections 8.11(b), (d), (e), (g), (l), (n) or
(p).

(b) Section 1.1 of the Revolving Credit Agreement is hereby amended to add the
following new definitions thereto in the correct alphabetical order:

“A/C/I Facility” means any credit agreement, note or other security offering or
other debt facility (including trust certificate arrangements) in each case with
banks, investment banks, insurance companies, mutual funds or other lenders or
investors, providing financing to Borrower or any Subsidiary (other than an
Excluded Subsidiary) secured by A/C/I Liens in each case as such agreements or
facilities may be amended (including any amendment and restatement thereof),
supplemented or otherwise modified from time to time, including any agreement
exchanging, extending the maturity of, refinancing, renewing, replacing,
substituting or otherwise restructuring, whether in the bank or debt capital
markets (or combination thereof) all or any portion of the indebtedness under
such agreement or facility or any successor or replacement agreement or
facility.

“A/C/I Liens” means liens on property acquired, constructed, or improved by
Borrower or a Subsidiary (other than an Excluded Subsidiary), which liens are
either existing at the time of such acquisition, or at the time of completion of
such construction or improvement, or created with one hundred and twenty
(120) days after such acquisition or completion of construction or improvement,
to secure indebtedness

 

4



--------------------------------------------------------------------------------

incurred or assumed to finance all or a part of such property under an A/C/I
Facility, including any increase in the principal amount of such indebtedness
and any extension of the repayment schedule and maturity of such indebtedness
incurred or entered into in the ordinary course of business.

“Cash Flow From Operations” means, for Borrower and its Subsidiaries (other than
Excluded Subsidiaries), on a consolidated basis, for any period, an amount equal
to the sum of (without duplication) (a) net cash provided from (or used in)
operating activities plus (b) Net Proceeds from the Disposition of properties
and other assets as permitted under Section 8.16, plus (c) Consolidated Home
Building Interest Expense.

“Fifth Amendment” means that certain Fifth Amendment to Revolving Credit
Agreement and Fourth Amendment to Term Loan A Credit Agreement executed to be
effective as of the Fifth Amendment Effective Date, by and among Borrower,
Administrative Agent, each Lender party thereto, and certain other parties
thereto.

“Fifth Amendment Effective Date” means June 27, 2008, the effective date of the
Fifth Amendment.

“Maximum Fourth Amendment Loan Commitment” means an amount equal to $55,000,000;
provided, however, that, on the last day of each calendar quarter, commencing
with the calendar quarter ending September 30, 2008, and continuing on the last
day of each December, March, June, and September thereafter, such Maximum Fourth
Amendment Loan Commitment shall automatically reduce by an amount equal to
$2,500,000 (or $5,000,000 if Borrower enters into an A/C/I Facility with one or
more lenders or institutional investors, other than Lenders pursuant to an
amendment to this Agreement) on each such last day of each such calendar
quarter, without any further action or notice from Borrower, Administrative
Agent or Lenders.

“Maximum Unsecured Letter of Credit Amount” means an amount equal to
$40,000,000; provided, however, that, on the date any Unsecured Letter of Credit
matures and is not renewed or substituted (to the extent permitted hereunder) or
is cancelled, such Maximum Unsecured Letter of Credit Amount shall automatically
reduce by an amount equal to the face amount of such Unsecured Letter of Credit.

“Unsecured Letter of Credit” means each Letter of Credit issued and outstanding
as of May 13, 2008 (including any renewals and substitutions thereof (but not
increases), which substitutions are reasonably acceptable to Administrative
Agent and the applicable Issuing Bank), and listed on Schedule 3.9.

(c) Section 3.1(a) of the Revolving Credit Agreement is hereby deleted in its
entirety and replaced with the following:

(a) Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through the Business Day immediately
preceding the Maturity Date, each Lender severally and not jointly agrees to
make its Pro Rata Share of Loans to Borrower in such amounts as Borrower may
request that do not exceed in the aggregate at any one time outstanding, the
Commitment of such Lender;

 

5



--------------------------------------------------------------------------------

provided, however, that after giving effect to any such Borrowings, (i) the
aggregate Outstanding Amount of the Loans of any Lender, plus such Lender’s Pro
Rata Share of the aggregate Outstanding Amount of all L/C Obligations, plus such
Lender’s Pro Rata Share of the aggregate Outstanding Amount of all Swing Line
Advances shall not exceed such Lender’s Commitment, (ii) the aggregate
Outstanding Amount of all Post Fourth Amendment Advances shall not exceed the
New Collateral Pool, and (iii) the aggregate Outstanding Amount of all Fourth
Amendment Loan Outstandings shall not exceed the Maximum Fourth Amendment Loan
Commitment. Subject to the limitations set forth herein, Borrower may borrow,
repay, and reborrow Fourth Amendment Loan Outstandings and Post-Fourth Amendment
Advances under each Lender’s Commitment without premium or penalty.

(d) Section 3.1(h)(vii) of the Revolving Credit Agreement is hereby deleted in
its entirety and replaced with the following:

(vii) Notwithstanding anything contained herein to the contrary, on and after
the Fourth Amendment Effective Date, Borrower may not request any Swing Line
Advances hereunder.

(e) Section 3.5 of the Revolving Credit Agreement is hereby deleted in its
entirety and replaced with the following:

3.5 Intentionally Deleted.

(f) Section 3.6 of the Revolving Credit Agreement is hereby deleted in its
entirety and replaced with the following:

3.6 Intentionally Deleted.

(g) Section 3.9(a) of the Revolving Credit Agreement is hereby deleted in its
entirety and replaced with the following:

(a) Amounts and Terms of Letters of Credit. During the period from the date of
this Agreement to, but excluding, the Maturity Date, and subject to the terms
and conditions of this Agreement, upon Borrower’s request pursuant to
Section 3.9(b), an Issuing Bank shall issue one or more Financial Letters of
Credit or Performance Letters of Credit (each, a “Letter of Credit,” and
collectively, the “Letters of Credit”) for the account of Borrower or the
account of a Letter of Credit Subsidiary; provided that no Issuing Bank shall be
obligated to issue any Letter of Credit if, after giving effect thereto, (i) the
L/C Obligations would exceed the L/C Commitment, or (ii) the total aggregate
outstanding Loans plus the L/C Obligations would exceed the Total Aggregate
Commitment, or (iii) the issuance of such Letter of Credit would violate one or
more policies of such Issuing Bank, or (iv) the aggregate Outstanding Amount of
all Post Fourth Amendment Advances exceeds the New Collateral Pool, or (v) if
such Letter of Credit is a renewal or substitution of any Unsecured Letter of
Credit, the aggregate Outstanding Amount of all L/C Obligations not included in
Post Fourth Amendment Advances would exceed the Maximum Unsecured Letter of
Credit Amount. All Letters of Credit shall be on the applicable Issuing Bank’s
standard forms

 

6



--------------------------------------------------------------------------------

of letters of credit at the time of issuance.

(h) Section 3.9(c) of the Revolving Credit Agreement is hereby deleted in its
entirety and replaced with the following:

(c) For each Unsecured Letter of Credit issued by an Issuing Bank (and upon any
renewal thereof), Borrower shall pay to Administrative Agent, for the account of
each Lender in accordance with its Pro Rata Share, from Borrower’s own funds a
fee equal to the Applicable Margin with respect to Eurodollar Borrowings of
Fourth Amendment Loan Outstandings (based on a 360-day year) times the daily
maximum amount available to be drawn under such Unsecured Letter of Credit (the
“Unsecured Letter of Credit Commission Fees”). For each Letter of Credit (other
than an Unsecured Letter of Credit) issued by an Issuing Bank on or after the
Fourth Amendment Effective Date (and upon any renewal thereof), Borrower shall
pay to Administrative Agent, for the account of each Lender in accordance with
its Pro Rata Share, from Borrower’s own funds a fee equal to the Applicable
Margin with respect to Eurodollar Borrowings of Post Fourth Amendment Advances
(based on a 360-day year) times the daily maximum amount available to be drawn
under such Letter of Credit (the “Post Fourth Amendment Letter of Credit
Commission Fees” and, together with the Unsecured Letter of Credit Commission
Fees, the “Letter of Credit Commission Fees”). For each Letter of Credit issued
by an Issuing Bank (and upon any renewal thereof), Borrower shall pay directly
to the applicable Issuing Bank for its own account, from Borrower’s own funds a
fee equal to the greater of (A) 0.125% per annum (based on a 360-day year) times
the daily maximum amount available to be drawn under such Letter of Credit, and
(B) $250 per annum (the “Letter of Credit Fronting Fees”). The Letter of Credit
Commission Fees and the Letter of Credit Fronting Fees payable under this
Section 3.9(c) shall be payable on (x) the eighth (8th) day of each quarter for
fees accrued through the last day of the preceding quarter and (y) on the
Maturity Date; provided, however, that with respect to the Letter of Credit
Fronting Fees, any Issuing Bank may, at its option, require that the Letter of
Credit Fronting Fees be paid quarterly in advance. In addition, Borrower shall
pay directly to the applicable Issuing Bank for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the applicable Issuing Bank relating to letters of credit
as from time to time in effect. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.

(i) Section 4.1(e) of the Revolving Credit Agreement is hereby amended to delete
the last sentence thereof in its entirety and replace such sentence with the
following:

Except for (a) prepayments of Post Fourth Amendment Advances with the proceeds
of the Disposition of Model Unit Collateral and Additional Real Property
Collateral or (b) as required pursuant to Sections 4.14(a) and 4.14(b), any
prepayment shall be applied first to reduce the aggregate Outstanding Amount of
Fourth Amendment Loan Outstandings, and once that amount has been reduced to $0,
then to reduce the Outstanding Amount of Post Fourth Amendment Advances.

(j) Section 4.1(g) of the Revolving Credit Agreement is hereby deleted in its
entirety.

 

7



--------------------------------------------------------------------------------

(k) Section 4.14 of the Revolving Credit Agreement is hereby deleted in its
entirety and replaced with the following:

4.14 Mandatory Prepayments.

(a) In the event that the aggregate Outstanding Amount of the Post Fourth
Amendment Advances at any time exceeds the New Collateral Pool, then, except to
the extent Administrative Agent holds executed Security Documents covering Model
Unit Collateral that may be recorded under Section 5(c) by Administrative Agent
to cover such excess, Borrower shall either (i) within five (5) Business Days,
execute and deliver, or cause a Subsidiary that is a Guarantor to execute and
deliver, to Administrative Agent Security Documents covering the amount of such
excess with additional Model Unit Collateral or Additional Collateral, together
with all other documents and items described in Section 5(c) (and thereafter all
other documents and items described in Section 5(d) within the timeframe set
forth therein) with respect to such additional Model Unit Collateral or
Additional Collateral or (ii) within five (5) Business Days, make a prepayment
of the Loans included in the Post Fourth Amendment Advances in the amount of
such excess.

(b) If at the time of any Disposition of Model Unit Collateral or Additional
Real Property Collateral, a Default or Event of Default has occurred and is
continuing, Borrower shall make a prepayment of the Loans included in the Post
Fourth Amendment Advances in the amount of the net cash proceeds of such
Disposition.

(l) Section 4.17 is hereby amended to add the following new clauses (e) and
(f) at the end thereof:

(e) On the Fifth Amendment Effective Date, the Total Aggregate Commitment shall
be permanently reduced to $395,000,000. Such reduction of the Total Aggregate
Commitment shall be applied to the Commitment of each Lender according to its
Pro Rata Share.

(f) On the last day of each calendar quarter, the Total Aggregate Commitment
shall automatically reduce by an amount equal to the aggregate face amount of
all Unsecured Letters of Credit (rounded upward to the nearest whole one hundred
thousand Dollars) that matured and were not renewed or substituted (to the
extent permitted hereunder) or were cancelled during such quarter.

(m) Article 5 of the Revolving Credit Agreement is hereby deleted in its
entirety and replaced with the following:

ARTICLE 5: SECURITY.

(a) The Obligations shall be secured by (i) the liens granted by Borrower
pursuant to the Security Agreement, until such liens are released pursuant to
the terms thereof and (ii) any other liens granted to Administrative Agent for
the ratable benefit of Lenders pursuant to the terms of this Agreement.

 

8



--------------------------------------------------------------------------------

(b) With respect to Borrower’s Obligations under all Post Fourth Amendment
Advances, Borrower shall or shall cause a Subsidiary that is a Guarantor to
grant to Administrative Agent, for the Lenders, a lien in and to Model Unit
Collateral or Additional Collateral such that the New Collateral Pool equals or
exceeds the aggregate Outstanding Amount of all Post-Fourth Amendment Advances,
which liens shall be prior to all other liens on such assets (other than
Customary Permitted Liens); provided, however, that, Borrower shall not secure,
or be obligated to secure, more than $75,000,000 of Post Fourth Amendment
Advances by a Lien in Additional Collateral.

(c) Borrower and each applicable Eligible Subsidiary that is a Guarantor shall
execute and deliver to Administrative Agent, as soon as possible, but in no
event later than sixty (60) days (provided that to the extent that Borrower is
diligently pursuing same, the sixty (60) day period shall be extended to ninety
(90) days or, at the sole discretion of Administrative Agent, such longer period
as may be necessary to complete such action) after the Fifth Amendment Effective
Date, Mortgages (defined below) and other Security Documents (defined below)
covering all Model Unit Collateral owned by Borrower and such Eligible
Subsidiaries as of the Fifth Amendment Effective Date; provided that such
Mortgages and other Security Documents shall not be recorded and the liens
granted therein shall not be effective and shall not attach except as provided
for in this clause (c). Administrative Agent may, from time to time, cause such
Mortgages and other Security Documents covering Model Unit Collateral to be
recorded so that, after giving effect to any Post Fourth Amendment Advances then
being requested by Borrower, the Outstanding Amount of the Post Fourth Amendment
Advances does not exceed the New Collateral Pool. Borrower and each applicable
Eligible Subsidiary that is a Guarantor shall execute and deliver to
Administrative Agent, the following items covering Model Unit Collateral and
Additional Collateral, in each case as may be necessary so that the New
Collateral Pool equals or exceeds the aggregate Outstanding Amount of Post
Fourth Amendment Advances, (i) perfected, first priority (subject to Customary
Permitted Liens) mortgages, deeds of trust, security agreements, and other
customary collateral documentation (collectively, the “Mortgages”) reasonably
required by Administrative Agent, in order to pledge to Administrative Agent,
for the benefit of Lenders, first priority liens (subject to Customary Permitted
Liens) in Model Unit Collateral or Additional Real Property Collateral, as
applicable, (ii) perfected, first priority pledges (subject to Customary
Permitted Liens) and security agreements and other customary collateral
documentation (collectively, the “Pledges”) reasonably required by
Administrative Agent, in order to pledge to Administrative Agent, for the
benefit of Lenders, first priority liens (subject to Customary Permitted Liens)
in the Collateral Cash Account, and (iii) all other customary instruments and
documents reasonably requested by Administrative Agent as necessary to perfect
all such liens (collectively, together with the Mortgages, the Pledges, and all
other mortgages, deeds of trust, collateral assignments, pledge agreements,
security agreements, or other agreements, instruments, or documents delivered to
Administrative Agent pursuant to this Agreement that create or purport to create
a lien in favor of Administrative Agent, “Security Documents”), all in form and
substance reasonably acceptable to Administrative Agent, together with:

(i) evidence that counterparts of such Mortgages and other Security Documents
have been recorded or filed in the offices necessary in order to create

 

9



--------------------------------------------------------------------------------

a valid lien on the property described therein in favor of Administrative Agent;
and

(ii) Financing Statements in form appropriate for filing under the Uniform
Commercial Code in all applicable jurisdictions that Administrative Agent
reasonably requests as necessary to perfect a Lien on the collateral described
in the Security Documents.

(d) As soon as reasonably practicable, Borrower and each applicable Eligible
Subsidiary that is a Guarantor, as applicable, shall execute (if applicable) and
deliver to Administrative Agent, with respect to all Model Unit Collateral and
Additional Real Property Collateral pledged (or designated by Borrower to be
pledged) to Administrative Agent pursuant to a Mortgage:

(i) all further instruments and documents as are customary for transactions
similar to the transactions contemplated by this Agreement, including, without
limitation, all certificates, instruments, certified surveys, and opinions of
counsel from counsel in each jurisdiction in which Model Unit Collateral or
Additional Collateral is located covering the first Mortgage or other Security
Documents executed for such jurisdiction, as Administrative Agent may reasonably
request, and shall take all further action that Administrative Agent may
reasonably request as necessary to comply with applicable law and regulation
including, without limitation, FIRREA, and to perfect, and protect liens in
favor of Administrative Agent in the Model Unit Collateral and Additional Real
Property Collateral pledged to Administrative Agent pursuant to such Mortgage;
provided that, surveys shall not be required for entitled and mapped properties;

(ii) one or more ALTA title insurance policies, issued by a title insurer
reasonably acceptable to Administrative Agent in amounts reasonably acceptable
to Administrative Agent on a coinsurance and/or reinsurance basis if and as
reasonably required by Administrative Agent insuring that the Mortgages
constitute valid liens covering the Model Unit Collateral and Additional Real
Property Collateral, as applicable, pledged (or designated by Borrower to be
pledged) to Administrative Agent pursuant to such Mortgage and all improvements
thereon, having the priority required by Administrative Agent and subject only
to Customary Permitted Liens and those other exceptions and encumbrances
(regardless of rank or priority) that Administrative Agent reasonably approves,
in a form reasonably acceptable to Administrative Agent and otherwise reasonably
satisfactory to Administrative Agent; and

(iii) an environmental assessment report, in form and substance reasonably
satisfactory to Administrative Agent from an environmental consulting firm
reasonably acceptable to Administrative Agent which report shall identify
existing and potential environmental concerns and shall quantify related costs
and liabilities, associated with the Model Unit Collateral and Additional Real
Property Collateral pledged to Administrative Agent pursuant to such Mortgage,
and Administrative Agent shall be reasonably satisfied with the nature and
amount of any such matters and with Borrower’s plans with respect thereto;

 

10



--------------------------------------------------------------------------------

provided that, (i) Borrower shall diligently undertake to complete such action
in no event later than thirty (30) days after the date of the recordation of any
Mortgage, (ii) to the extent that Borrower is diligently pursuing same, the
thirty (30) day period shall be extended to forty-five (45) days, as necessary
to complete such action, (iii) if Borrower does not complete such action within
such thirty (30) day or forty-five (45) period, no Default or Event of Default
shall arise as a result of a failure to complete such action but the Model Unit
Collateral or Additional Real Property Collateral described in such Mortgage
will be excluded from the New Collateral Pool (and Borrower will comply, to the
extent necessary, with Section 4.14(a)) and (iv) if the new Collateral Pool
without such excluded properties exceeds the aggregate Outstanding Amount of
Post Fourth Amendment Advances, then on request Administrative Agent will
release its Lien on such excluded properties and execute and deliver to
Borrower, at Borrower’s expense, such documents as Borrower may reasonably
request to evidence the release of such Lien on such excluded properties.

(e) As soon as reasonably practicable after the Fifth Amendment Effective Date,
Borrower and Administrative Agent shall endeavor to identify Completed Units
(other than Model Units) and Finished Lots for potential inclusion as Additional
Real Property Collateral (the “Initial Designated Assets”), in amounts and
otherwise reasonably acceptable to Administrative Agent and, from and after the
Fifth Amendment Effective Date, whether or not such Initial Designated Assets
are then included as Additional Real Property Collateral, Borrower will
diligently pursue title insurance, surveys, and other customary due diligence
items on such Initial Designated Assets; provided that such designation of
Initial Designated Assets shall not preclude Borrower from later removing
specified Completed Units (other than Model Units) and Finished Lots from such
pool of Initial Designated Assets (whereupon any obligation to pursue such due
diligence items with respect thereto shall cease) or from selecting, and
Administrative Agent deeming reasonably acceptable, other Completed Units (other
than Model Units) or Finished Lots for inclusion as Additional Real Property
Collateral (in which case the due diligence items will be pursued as set forth
above).

(f) Borrower hereby agrees to execute and deliver, and to cause each applicable
Eligible Subsidiary that is a Guarantor to execute and deliver, such other
customary agreements, documents, assignments, statements or instruments as
Administrative Agent may from time to time reasonably request to evidence,
perfect or otherwise implement the lien created by the Security Documents and
subject to the terms hereof. All of the foregoing shall be reasonably
satisfactory in form and substance to Administrative Agent.

(g) Borrower may request in writing that Administrative Agent (i) release its
lien on an item of Model Unit Collateral or Additional Real Property Collateral,
or any portion thereof, provided that, (A) Borrower or the applicable Eligible
Subsidiary that is a Guarantor has entered into an agreement to Dispose of such
Model Unit Collateral or Additional Real Property Collateral in the ordinary
course of business or, so long as no Default or Event of Default exists or would
result therefrom, another transaction in the ordinary course of business
requiring a release of such Model Unit Collateral or

 

11



--------------------------------------------------------------------------------

Additional Real Property Collateral (including commencement of construction of
homes on Finished Lots) or Administrative Agent consents to a substitution of
Collateral (such consent not to be unreasonably withheld), and (B) Borrower
shall have submitted a certificate to Administrative Agent demonstrating that,
after giving effect to such Disposition of collateral and the contemplated
prepayment under Section 4.14(a) described in such certificate, if any, the New
Collateral Pool will exceed the aggregate Outstanding Amount of Post Fourth
Amendment Advances or (ii) release any cash held in the Collateral Cash Account,
provided that, Borrower shall have submitted a certificate to Administrative
Agent demonstrating that, after giving effect to such release of collateral and
any required prepayment under Section 4.14(a), the New Collateral Pool will
equal or exceed the aggregate Outstanding Amount of Post Fourth Amendment
Advances. Upon the satisfaction of each such condition with respect to the Model
Unit Collateral or any Additional Collateral being released, Administrative
Agent shall release its lien on such Model Unit Collateral or Additional Real
Property Collateral, or release such cash from the Collateral Cash Account and
Administrative Agent shall execute and deliver to Borrower, at Borrower’s
expense, such documents as Borrower may reasonably request to evidence such
release of such lien or as cash.

(h) Administrative Agent is hereby appointed to act as collateral agent under
the Security Documents creating the lien in the Collateral Cash Account and the
Mortgages with respect to the Model Unit Collateral and Additional Real Property
Collateral, and Administrative Agent is hereby authorized to take such actions
on the Lenders’ behalf and to exercise such powers as are delegated to
Administrative Agent by the terms of all such Security Documents with respect to
the Model Unit Collateral and Additional Collateral, if any, together with such
actions and powers as are reasonably incidental thereto, in all cases subject to
the terms of such Security Documents. Administrative Agent is hereby authorized
to execute and deliver such Security Documents with respect to the Model Unit
Collateral and Additional Collateral on behalf of the Lenders.

(i) Promptly following the Fourth Amendment Effective Date, Administrative Agent
will be entitled to obtain, at Borrower’s expense, an Acceptable Appraisal for
each property (or any portion thereof) included in the New Collateral Pool.
Thereafter, Administrative Agent will be entitled to obtain, and at the request
of Majority Lenders shall obtain, at Borrower’s expense, a new Acceptable
Appraisal of each property (or any portion thereof) included in the New
Collateral Pool, but not more than once every six (6) months during the term of
this Agreement; provided that, in addition to the foregoing, Administrative
Agent will be entitled to obtain, at Borrower’s expense, additional Acceptable
Appraisals of any such property (or any portion thereof) if (i) an Event of
Default exists, or (ii) an appraisal is required under applicable law.

(j) Borrower shall promptly pay all reasonable fees and expenses associated with
any of the actions taken under this Article 5, including, without limitation,
all reasonable (i) appraisal, re-appraisal, and survey costs (provided that
re-appraisals shall subject to the limitations set forth in clause (i) of this
Article 5), (ii) title insurance charges and premiums, (iii) title search or
examination costs, including abstracts, abstractors’ certificates and uniform
commercial code searches, (iv) judgment and tax lien searches, (v) fees and
costs of environmental investigations, site assessments and

 

12



--------------------------------------------------------------------------------

remediations (provided that, at the request of Borrower, Administrative Agent
shall consent to a reasonable substitution of collateral before ordering Phase
II environmental reports) or remediations, (vi) recordation taxes, documentary
taxes, transfer taxes and mortgage taxes, and (vii) filing and recording fees.

(n) Section 6.2 of the Revolving Credit Agreement is hereby deleted in its
entirety and replaced with the following:

6.2 Conditions for Subsequent Borrowings. The obligation of Lenders to make any
Borrowing (including the first and any subsequent Borrowing) and each Issuing
Bank to issue any Letter of Credit is subject to the following conditions
precedent:

(a) the representations and warranties contained in Article 7 shall be true and
correct in all material respects on and as of the date of the Borrowing, as
though made on and as of that date, except to the extent any of them speak as to
a different specific date (in which case such representations and warranties are
true and correct in all material respects as of such specific date), and no
Default or Event of Default shall have occurred and be continuing or result from
such Borrowing;

(b) with respect to any Post Fourth Amendment Advance, Borrower or a Subsidiary
that is a Guarantor, as applicable, shall have provided to Administrative Agent
(i) all items and documentation required to be delivered under Section 5(c) and
(ii) a certificate executed by a Responsible Officer of Borrower certifying the
calculation, in reasonable detail, of the New Collateral Pool as of the date of,
and after giving effect to, such requested Borrowing; and

(c) Borrower shall, at its sole expense, deliver or cause to be delivered to
Administrative Agent, in form and substance reasonably satisfactory to
Administrative Agent, a Request for Borrowing.

(o) Section 7.6 of the Revolving Credit Agreement is hereby amended to delete
the phrase “since June 30, 2005” set forth therein and insert in lieu thereof,
the phrase “since the date of the most recently delivered financial statements
pursuant to Section 8.1(c).”

(p) Section 8.1(e) of the Revolving Credit Agreement is hereby deleted in its
entirety and replaced with the following:

(e) at the time of the delivery of the financial statements described in
Sections 8.1(b), (c), and (d), a certificate of the chief financial officer,
corporate controller, or the treasurer of Borrower (i) stating that to the
knowledge of such officer no Default or Event of Default exists, or if such an
event exists, stating the nature thereof and the action that Borrower proposes
to take with respect thereto, and (ii) demonstrating in reasonable detail that
Borrower was in compliance during the applicable period with the covenants set
forth in Sections 8.17(d) and 8.20, (including a reconciliation of the amounts
used to calculate the covenants pursuant to 8.17(d) and 8.20 to such financial
statements);

 

13



--------------------------------------------------------------------------------

(q) Section 8.1 of the Revolving Credit Agreement is hereby amended to delete
paragraph (l) in its entirety, add the word “and” at the end of paragraph
(m) thereof, delete the semicolon and the word “and” at the end of paragraph
(n) thereof, to add a period at the end of paragraph (n) thereof, and to delete
paragraph (o) in its entirety.

(r) Section 8.11 of the Revolving Credit Agreement is hereby amended to delete
paragraphs (o) and (p) thereof in their entirety, and replace such paragraphs
with the following:

(o) liens granted pursuant to the Security Agreement and liens in favor of
Administrative Agent securing any portion of the Obligations;

(p) A/C/I Liens securing indebtedness permitted pursuant to Section 8.22(g);

(q) liens securing indebtedness, and guarantees of indebtedness, under the Term
A Credit Agreement;

(r) liens securing Capitalized Lease Obligations; and

(s) any other liens not otherwise specified in Subsections 8.11(a) through
(r) (except for Judgment Liens and Project Financing Liens, which shall in no
event be permitted), so long as the aggregate amount of indebtedness secured by
all such other liens does not at any time exceed $100,000,000.

(s) Section 8.12 of the Revolving Credit Agreement is hereby deleted in its
entirety and replaced with the following:

8.12 Prepayment of Indebtedness. If a Default or an Event of Default has
occurred and is continuing or an acceleration of the indebtedness evidenced by
each Note has occurred, Borrower shall not voluntarily prepay, or permit any
Subsidiary (other than an Excluded Subsidiary) to voluntarily prepay, the
principal amount, in whole or in part, of any indebtedness other than
(a) indebtedness owed to each Lender hereunder or under some other agreement
between Borrower and such Lender, (b) indebtedness which ranks pari passu with
indebtedness evidenced by each Note which is or becomes due and owing whether by
reason of acceleration or otherwise and (c) indebtedness which is exchanged for,
or converted into, capital stock (or warrants to acquire capital stock) of
Borrower that does not require dividends or other distributions prohibited by
Section 8.15; provided, however, that, notwithstanding anything in this
Section 8.12 to the contrary, until such time as Borrower repays and terminates,
fully secures with first priority liens (subject to Customary Permitted Liens)
satisfactory to Administrative Agent, or a combination thereof, all of the
Maximum Fourth Amendment Loan Commitment, all Fourth Amendment Loan
Outstandings, each Unsecured Letter of Credit, and the Term A Loan, Borrower
shall not, and shall not permit any Subsidiary to, voluntarily prepay, redeem,
acquire, or repurchase for cash (or in exchange for indebtedness on terms more
favorable to the holders thereof) any public note indenture indebtedness which
ranks pari passu with indebtedness evidenced by the Notes, Subordinated Debt, or
other public note indenture indebtedness (except for (w) any A/C/I Facility
solely with the proceeds of indebtedness otherwise permitted hereunder,
(x) refinancing of such indebtedness with indebtedness permitted under
Section 8.22, and (y) the exchange or conversion of all or

 

14



--------------------------------------------------------------------------------

part of such indebtedness into capital stock (or warrants or rights to acquire
capital stock) of Borrower that does not require dividends or other
distributions prohibited by Section 8.15, and (z) pre-existing commitments under
Borrower’s 10b(5)-1 plan to repurchase public note indenture indebtedness which
ranks pari passu with indebtedness evidenced by the Notes due in the calendar
years 2008 and 2009, not to exceed $40,000,000 in the aggregate; provided
further that Borrower agrees to terminate such plan to the extent that Borrower
and its counsel, in their judgment, determine that Borrower may legally do so
without the disclosure of any material non-public information that Borrower
would not otherwise disclose).

(t) Section 8.15 of the Revolving Credit Agreement is hereby deleted in its
entirety and replaced with the following:

8.15 Dividends and Subordinated Debt. Borrower shall not declare or pay any
dividend on, or purchase, redeem, retire, or otherwise acquire for value any of
its capital stock now or hereafter outstanding, return any capital to its
stockholders or make any distribution of assets to its stockholders, whether in
cash, property, or obligations, or pay, repurchase, or redeem all or any part of
any Subordinated Debt, transfer any property in payment of or as security for
the payment of all or any part of any Subordinated Debt, or establish any
sinking fund, reserve, or like set aside of funds or other property for the
redemption, retirement, or repayment of all or any part of any Subordinated
Debt, except:

(a) Subject to the subordination terms applicable to such Subordinated Debt,
Borrower may make regularly scheduled and mandatory payments in respect of any
Subordinated Debt as and when due by the terms thereof; provided, however,
(A) that Borrower may, prepay or repurchase Subordinated Debt at any time from
the proceeds of indebtedness issued by Borrower following the Closing Date so
long as (i) the maturity date of all such indebtedness is at least one (1) year
beyond the Maturity Date and (ii) no Default or Event of Default exists both
before and after giving effect thereto and (B) Borrower may, pursuant to the
terms of any convertible Subordinated Debt, issue shares of Borrower’s capital
stock (and, so long as no Default or Event of Default exists both before and
after giving effect thereto, cash in respect of fractional shares) upon
conversion of such Subordinated Debt, and (C) Borrower may prepay or repurchase
Subordinated Debt so long as Borrower repays and terminates, fully secures with
first priority liens (subject to Customary Permitted Liens) satisfactory to
Administrative Agent, or a combination thereof, all of the Maximum Fourth
Amendment Loan Commitment, all Fourth Amendment Loan Outstandings, each
Unsecured Letter of Credit, and the Term A Loan.

(b) Borrower may repurchase shares from Borrower’s employees in connection with
tax withholding obligations associated with Borrower’s equity incentive plans;
and

(c) Borrower may (i) make Convertible Note Hedge Payments substantially
concurrently with its receipt of proceeds of convertible notes issued by
Borrower and (ii) acquire shares of its capital stock pursuant to any
Convertible Note Hedge without transfer of any cash or other property of
Borrower or any of its Subsidiaries (other than Convertible Note Hedge Payments
made pursuant to Section 8.15(c)(i)); and

 

15



--------------------------------------------------------------------------------

(d) Borrower may (i) declare or pay dividends on capital stock in the form of
capital stock (or warrants or rights to acquire capital stock) of Borrower or
through an accretion to the liquidation preference of such capital stock,
(ii) purchase, redeem, retire or otherwise acquire capital stock or Subordinated
Debt solely in consideration of capital stock (or warrants or rights to acquire
capital stock) of Borrower, (iii) exchange capital stock or Subordinated Debt
solely for capital stock (or warrants or rights to acquire capital stock) of
Borrower or (iv) convert capital stock or Subordinated Debt solely into capital
stock (or warrants or rights to acquire capital stock) of Borrower, in each case
without transfer to the holders of capital stock or Subordinated Debt of any
cash or other property of Borrower or any of its Subsidiaries in respect
thereof.

(u) Section 8.17 of the Revolving Credit Agreement is hereby deleted in its
entirety and replaced with the following:

8.17 Limitation on Investments. Borrower shall not, nor shall it permit any
Subsidiary (other than an Excluded Subsidiary) to, make any Investment or
otherwise acquire any interest in any Person, except:

(a)(i) Investments by Subsidiaries in Borrower consisting of loans or other
indebtedness or guarantees of indebtedness otherwise permitted hereunder and
(ii) Investments in Subsidiaries (which are not Excluded Subsidiaries)
(x) existing on the Closing Date, or (y) formed or acquired after the Closing
Date, in each case so long as Borrower and such Subsidiary comply with
Section 8.9;

(b) Investments in Home Building Joint Ventures;

(c) Temporary Cash Investments;

(d) Investments in Persons engaged in businesses other than homebuilding at any
time outstanding not to exceed the greater of (i) fifteen percent (15%) of
Consolidated Tangible Net Worth or (ii) $75,000,000, each as determined as of
the last day of each fiscal quarter of Borrower; and

(e) Borrower may (i) make Convertible Note Hedge Payments substantially
concurrently with its receipt of proceeds of convertible notes issued by
Borrower and (ii) acquire shares of its capital stock pursuant to any
Convertible Note Hedge without transfer of any cash or other property of
Borrower or any of its Subsidiaries (other than Convertible Note Hedge Payments
made pursuant to Section 8.17(e)(i)).

(v) Section 8.18 of the Revolving Credit Agreement is hereby deleted in its
entirety and replaced with the following:

8.18 Intentionally Deleted.

(w) Section 8.19 of the Revolving Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

16



--------------------------------------------------------------------------------

8.19 Intentionally Deleted.

(x) Section 8.20 of the Revolving Credit Agreement is hereby deleted in its
entirety and replaced with the following:

8.20 Minimum Cash Flow Coverage. Borrower shall not permit, as of the last day
of each fiscal quarter of Borrower, the ratio (the “Cash Flow Coverage Ratio”)
of (a) Cash Flow From Operations to (b) Consolidated Home Building Interest
Incurred less non-cash interest expense, for any period consisting of the
preceding four (4) consecutive fiscal quarters, to be less than 1.75 to 1.0
unless Borrower has deposited into a deposit account held at Administrative
Agent (the “Interest Reserve Account”) an amount equal to the amount of
Consolidated Home Building Interest Incurred less non-cash interest expense for
the period consisting of the preceding four (4) consecutive fiscal quarters (and
shall maintain such amount on deposit with Administrative Agent at all times
until a compliance certificate is submitted to Administrative Agent pursuant to
Section 8.1(e) reflecting that Borrower has met the Cash Flow Coverage Ratio set
forth above for the most recently ended four (4) consecutive fiscal quarters).

(y) The Revolving Credit Agreement is hereby amended to add the following new
Section 8.22:

8.22 Indebtedness. Borrower shall not, nor shall it permit any Subsidiary (other
than an Excluded Subsidiary) to, create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness (i) outstanding on the date hereof and listed on Schedule 8.22
and (ii) with respect to any public note indenture Indebtedness included on such
Schedule, and any Indebtedness under the Term A Credit Agreement, any
refinancings, refundings, renewals or extensions thereof; provided that (A) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder, (B) the refinancing Indebtedness
shall be subordinated in right of payment to the Indebtedness under the Loan
Documents, if at all, on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being refinanced,
refunded renewed or extended , and (C) the extended maturity is at least one
hundred eighty (180) days after the Maturity Date and no scheduled payments of
principal will be due under the terms of such Indebtedness before one hundred
eighty (180) days after the Maturity Date;

(c) Guarantees of Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of Borrower or any other Subsidiary; provided that
Borrower and the Guarantors may not guarantee Indebtedness of a Subsidiary that
is not a Guarantor unless such guarantee is subordinated to the prior payment in
full of the Indebtedness under the Loan Documents on terms reasonably acceptable
to Administrative Agent;

 

17



--------------------------------------------------------------------------------

(d) obligations (contingent or otherwise) of Borrower or any Subsidiary existing
or arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

(e) Indebtedness that is by its terms, or by operation of law, nonrecourse to
Borrower and its Subsidiaries (other than Excluded Subsidiaries) including,
without limitation, Indebtedness in respect of purchase money obligations for
fixed or capital assets, Seller Nonrecourse Debt, and community development
district and similar obligations;

(f) Indebtedness incurred in connection with the financing of goods and services
in the ordinary course of Borrower’s business including capital leases and
financing of insurance premiums;

(g) Indebtedness under one or more A/C/I Facilities; provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed (i) $270,000,000 if any of the Maximum Fourth Amendment Loan Commitment,
the Fourth Amendment Loan Outstandings, any Unsecured Letter of Credit, or the
Term A Loan is outstanding and unsecured or (ii) $500,000,000 if Borrower repays
and terminates, fully secures with first priority liens (subject to Customary
Permitted Liens) satisfactory to Administrative Agent, or a combination thereof,
all of the Maximum Fourth Amendment Loan Commitment, all Fourth Amendment Loan
Outstandings, each Unsecured Letter of Credit, and the Term A Loan;

(h) additional Indebtedness (other than Indebtedness existing on the Fifth
Amendment Effective Date) which ranks pari passu with Indebtedness evidenced by
the Notes, and having a maturity that is at least one hundred eighty (180) days
after the Maturity Date and no scheduled payments of principal due under the
terms of such Indebtedness before one hundred eighty (180) days after the
Maturity Date, in an aggregate principal amount not to exceed $400,000,000 at
any time outstanding;

(i) Indebtedness among Borrower and its Subsidiaries; provided that any such
Indebtedness owed by Borrower or a Guarantor to any Subsidiary that is not a
Guarantor, shall be subordinated to the prior payment in full of the
Indebtedness under the Loan Documents;

(j) Indebtedness incurred by Borrower or any of its Subsidiaries in respect of
letters of credit, bank guarantees, bankers’ acceptances or similar instruments
issued or created in the ordinary course of business, including in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type

 

18



--------------------------------------------------------------------------------

obligations regarding workers compensation claims; provided that any
reimbursement obligations in respect thereof are reimbursed within thirty
(30) days following the incurrence thereof;

(k) Indebtedness consisting of “payment in kind” or other capitalized interest
with respect to Indebtedness otherwise permitted in this Section 8.22;

(l) Subordinated Debt;

(m) obligations described in Section 8.11(n);

(n) Indebtedness in respect of netting services, overdraft protections and
similar arrangements in each case in connection with deposit accounts incurred
in the ordinary course of business in connection with cash management
activities;

(o) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Subsidiaries or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case in
the ordinary course of business;

(p) to the extent constituting Indebtedness, judgments, decrees, attachments or
awards not constituting an Event of Default under Section 9.1(m);

(q) other Indebtedness in addition to the items listed in clauses (a) through
(p) above, so long as such Indebtedness is incurred in the ordinary course of
business and does not exceed $50,000,000 in the aggregate outstanding at any
time; and

(r) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (q) above

For purposes of this Section 8.22, “Indebtedness” shall mean, as to any Person
at a particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP: (a) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all direct or contingent obligations of such Person arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; (c) net
obligations of such Person under any Swap Contract; (d) all obligations of such
Person to pay the deferred purchase price of property or services (other than
(i) trade accounts payable in the ordinary course of business, (ii) any earn-out
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP and (iii) deferred or equity compensation
arrangements payable to directors, officers or employees); (e) indebtedness
(excluding prepaid interest thereon) secured by a lien on property owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person

 

19



--------------------------------------------------------------------------------

or is limited in recourse (with the amount of any such Indebtedness deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby as determined by
such Person in good faith); (f) capital leases; (g) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any equity interests that (i) mature or are subject to mandatory
redemption, pursuant to a sinking fund obligation or otherwise, (ii) are
convertible into or exchangeable or exercisable for Indebtedness, and (iii) are
redeemable at the option of the holder of such equity interests, in each case on
or before the date that is one hundred eighty (180) days after the Maturity
Date; and (h) all guarantees of such Person in respect of any of the foregoing.

(z) Section 8.23 of the Revolving Credit Agreement is hereby deleted in its
entirety and replaced with the following:

8.23 Intentionally Deleted.

(aa) Section 9.1(e) of the Revolving Credit Agreement is hereby deleted in its
entirety and replaced with the following:

(e) Borrower requests a withdrawal from the Interest Reserve Account that, after
giving effect to such withdrawal, would cause Borrower to fail to maintain the
minimum deposit required under Section 8.20 at any time Borrower is not in
compliance with the required Cash Flow Coverage Ratio as set forth in such
Section.

(bb) Section 9.1 of the Revolving Credit Agreement is hereby amended to add the
following new clause (s) at the end thereof:

(s) Borrower has not, by no later than December 31, 2008, received gross
proceeds equal to an aggregate of at least $152,500,000 from a combination of
the rights offering described in Section 5.6 and the second closing described in
Section 2.2 of that certain Investment Agreement, dated as of May 26, 2008, by
and between Borrower and MP CA Homes LLC.

(cc) Schedule 1.1 of the Revolving Credit Agreement is hereby deleted in its
entirety and replaced with Schedule 1.1 attached hereto.

(dd) Schedule 3.9 of the Revolving Credit Agreement is hereby deleted in its
entirety and replaced with Schedule 3.9 attached hereto.

(ee) Schedule 8.9 of the Revolving Credit Agreement is hereby deleted in its
entirety and replaced with Schedule 8.9 attached hereto.

(ff) The Revolving Credit Agreement is hereby amended to add Schedule 8.22
attached hereto.

(gg) Exhibit G of the Revolving Credit Agreement is hereby deleted in its
entirety and replaced with Exhibit G attached hereto.

 

20



--------------------------------------------------------------------------------

(hh) Exhibit J of the Revolving Credit Agreement is hereby deleted in its
entirety and replaced with Exhibit J attached hereto.

2. Amendments to the Term A Credit Agreement.

(a) Section 1.1 of the Term A Credit Agreement is hereby amended to add the
following new definitions thereto in the correct alphabetical order:

“A/C/I Facility” means any credit agreement, note or other security offering or
other debt facility (including trust certificate arrangements) in each case with
banks, investment banks, insurance companies, mutual funds or other lenders or
investors, providing financing to Borrower or any Subsidiary (other than an
Excluded Subsidiary) secured by A/C/I Liens in each case as such agreements or
facilities may be amended (including any amendment and restatement thereof),
supplemented or otherwise modified from time to time, including any agreement
exchanging, extending the maturity of, refinancing, renewing, replacing,
substituting or otherwise restructuring, whether in the bank or debt capital
markets (or combination thereof) all or any portion of the indebtedness under
such agreement or facility or any successor or replacement agreement or
facility.

“A/C/I Liens” means liens on property acquired, constructed, or improved by
Borrower or a Subsidiary (other than an Excluded Subsidiary), which liens are
either existing at the time of such acquisition, or at the time of completion of
such construction or improvement, or created with one hundred and twenty
(120) days after such acquisition or completion of construction or improvement,
to secure indebtedness incurred or assumed to finance all or a part of such
property under an A/C/I Facility, including any increase in the principal amount
of such indebtedness and any extension of the repayment schedule and maturity of
such indebtedness incurred or entered into in the ordinary course of business.

“Cash Flow From Operations” means, for Borrower and its Subsidiaries (other than
Excluded Subsidiaries), on a consolidated basis, for any period, an amount equal
to the sum of (a) net cash provided from (or used in) operating activities plus
(b) Net Proceeds from the Disposition of properties and other assets as
permitted under Section 8.16, plus (c) Consolidated Home Building Interest
Expense (in each case, without duplication).

“Fourth Amendment” means that certain Fifth Amendment to Revolving Credit
Agreement and Fourth Amendment to Term Loan A Credit Agreement executed to be
effective as of the Fourth Amendment Effective Date, by and among Borrower,
Administrative Agent, each Lender party thereto, and certain other parties
thereto.

“Fourth Amendment Effective Date” means June 27, 2008, the effective date of the
Fourth Amendment.

(b) Section 1.1 of the Term A Credit Agreement is amended to delete the
definitions of “Applicable Margin,” “FLS,” and “Project Finance Liens” and
replace such definitions with the following:

 

21



--------------------------------------------------------------------------------

“Applicable Margin” means, as of any date of determination, a percentage per
annum equal to (a) six percent (6.00%) on all Eurodollar Borrowings and
(b) three and three quarters percent (3.75%) on all Reference Rate Borrowings;
provided, however, that, if the Obligations are secured by collateral acceptable
to Majority Lenders (other than any collateral existing on the Fourth Amendment
Effective Date) then the Applicable Margin shall be a percentage per annum equal
to (i) four and one half percent (4.50%) on all Eurodollar Borrowings and
(ii) two and one quarter percent (2.25%) on all Reference Rate Borrowings.

“FLS” means Standard Pacific Mortgage, Inc. (f/k/a Family Lending Services,
Inc.), a Delaware corporation.

“Project Financing Liens” means any deeds of trust, mortgages, or any other
liens which secure any real property acquisition loans, development loans,
construction loans, or any other loans pertaining to the acquisition and/or
development of, or construction of improvements upon, real property, but
excluding any lien referenced in Sections 8.1(b), (d), (e), (g), (l), (n) or
(p).

(c) Section 3.5 of the Term A Credit Agreement is hereby deleted in its entirety
and replaced with the following:

3.5 Intentionally Deleted.

(d) Section 3.6 of the Term A Credit Agreement is hereby deleted in its entirety
and replaced with the following:

3.6 Intentionally Deleted.

(e) Section 4.1(d) of the Term A Credit Agreement is hereby deleted in its
entirety and replaced with the following:

(d) If not sooner paid as required herein, then the principal indebtedness
evidenced by each Note shall be payable in equal quarterly installments of
$2,500,000 ($5,000,000 if Borrower enters into an A/C/I Facility with one or
more lenders or institutional investors other than the Lenders under (and as
defined in) the Revolving Credit Agreement pursuant to an amendment to the
Revolving Credit Agreement), commencing September 30, 2008, and continuing on
the last day of each December, March, June, and September thereafter, with a
final payment of all unpaid principal on the Maturity Date.

(f) Section 4.1(g) of the Term A Credit Agreement is hereby deleted in its
entirety.

(g) Section 4.14 of the Term A Credit Agreement is hereby deleted in its
entirety and replaced with the following:

4.14 Intentionally Deleted.

 

22



--------------------------------------------------------------------------------

(h) Section 7.6 of the Term A Credit Agreement is hereby amended to delete the
phrase “since June 30, 2005” set forth therein and insert in lieu thereof, the
phrase “since the date of the most recently delivered financial statements
pursuant to Section 8.1(c)”

(i) Section 8.1(e) of the Term A Credit Agreement is hereby deleted in its
entirety and replaced with the following:

(e) at the time of the delivery of the financial statements described in
Sections 8.1(b), (c), and (d), a certificate of the chief financial officer,
corporate controller, or the treasurer of Borrower (i) stating that to the
knowledge of such officer no Default or Event of Default exists, or if such an
event exists, stating the nature thereof and the action that Borrower proposes
to take with respect thereto, and (ii) demonstrating in reasonable detail that
Borrower was in compliance during the applicable period with the covenants set
forth in Sections 8.17(d) and 8.20, (including a reconciliation of the amounts
used to calculate the covenants pursuant to Sections 8.17(d) and 8.20 to such
financial statements);

(j) Section 8.1 of the Term A Credit Agreement is hereby amended to delete
paragraph (l) in its entirety, add the word “and” at the end of paragraph
(m) thereof, delete the semicolon and the word “and” at the end of paragraph
(n) thereof, to add a period at the end of paragraph (n) thereof, and to delete
paragraph (o) in its entirety.

(k) Section 8.11 of the Term A Credit Agreement is hereby amended to delete
paragraphs (o) and (p) thereof in their entirety, and replace such paragraphs
with the following:

(o) liens granted pursuant to the Security Agreement and liens in favor of the
administrative agent under the Revolving Credit Agreement and securing any
portion of the Obligations as defined therein;

(p) A/C/I Liens securing indebtedness permitted pursuant to Section 8.22(g);

(q) liens securing Capitalized Lease Obligations; and

(r) any other liens not otherwise specified in Subsections 8.11(a) through
(q) (except for Judgment Liens and Project Financing Liens, which shall in no
event be permitted), so long as the aggregate amount of indebtedness secured by
all such other liens does not at any time exceed $100,000,000.

(l) Section 8.12 of the Term A Credit Agreement is hereby deleted in its
entirety and replaced with the following:

8.12 Prepayment of Indebtedness. If a Default or an Event of Default has
occurred and is continuing or an acceleration of the indebtedness evidenced by
each Note has occurred, Borrower shall not voluntarily prepay, or permit any
Subsidiary (other than an Excluded Subsidiary) to voluntarily prepay, the
principal amount, in whole or in part, of any indebtedness other than
(a) indebtedness owed to each Lender hereunder or under some other agreement
between Borrower and such Lender, (b) indebtedness which ranks pari passu with
indebtedness evidenced by each Note which is or becomes due and owing

 

23



--------------------------------------------------------------------------------

whether by reason of acceleration or otherwise and (c) indebtedness which is
exchanged for, or converted into, capital stock (or warrants to acquire capital
stock) of Borrower that does not require dividends or other distributions
prohibited by Section 8.15; provided, however, that, notwithstanding anything in
this Section 8.12 to the contrary, until such time as Borrower repays and
terminates, fully secures with first priority liens (subject to Customary
Permitted Liens) satisfactory to Administrative Agent, or a combination thereof,
all of the Maximum Fourth Amendment Loan Commitment, all Fourth Amendment Loan
Outstandings, each Unsecured Letter of Credit, and the Term A Loan, Borrower
shall not, and shall not permit any Subsidiary to, voluntarily prepay, redeem,
acquire, or repurchase for cash (or in exchange for indebtedness on terms more
favorable to the holders thereof) any public note indenture indebtedness which
ranks pari passu with indebtedness evidenced by the Notes, Subordinated Debt, or
other public note indenture indebtedness ((except for (w) any A/C/I Facility
solely with the proceeds of indebtedness otherwise permitted hereunder,
(x) refinancing of such indebtedness with indebtedness permitted under
Section 8.22, and (y) the exchange or conversion of all or part of such
indebtedness into capital stock (or warrants or rights to acquire capital stock)
of Borrower that does not require dividends or other distributions prohibited by
Section 8.15, and (z) pre-existing commitments under Borrower’s 10b(5)-1 plan to
repurchase public note indenture indebtedness which ranks pari passu with
indebtedness evidenced by the Notes due in the calendar years 2008 and 2009, not
to exceed $40,000,000 in the aggregate; provided further that Borrower agrees to
terminate such plan to the extent that Borrower and its counsel, in their
judgment, determine that Borrower may legally do so without the disclosure of
any material non-public information that Borrower would not otherwise disclose).

(m) Section 8.15 of the Term A Credit Agreement is hereby deleted in its
entirety and replaced with the following:

8.15 Dividends and Subordinated Debt. Borrower shall not declare or pay any
dividend on, or purchase, redeem, retire, or otherwise acquire for value any of
its capital stock now or hereafter outstanding, return any capital to its
stockholders or make any distribution of assets to its stockholders, whether in
cash, property, or obligations, or pay, repurchase, or redeem all or any part of
any Subordinated Debt, transfer any property in payment of or as security for
the payment of all or any part of any Subordinated Debt, or establish any
sinking fund, reserve, or like set aside of funds or other property for the
redemption, retirement, or repayment of all or any part of any Subordinated
Debt, except:

(a) Subject to the subordination terms applicable to such Subordinated Debt,
Borrower may make regularly scheduled and mandatory payments in respect of any
Subordinated Debt as and when due by the terms thereof; provided, however,
(A) that Borrower may, prepay or repurchase Subordinated Debt at any time from
the proceeds of indebtedness issued by Borrower following the Closing Date so
long as (i) the maturity date of all such indebtedness is at least one (1) year
beyond the Maturity Date and (ii) no Default or Event of Default exists both
before and after giving effect thereto and (B) Borrower may, pursuant to the
terms of any convertible Subordinated Debt, issue shares of Borrower’s capital
stock (and, so long as no Default or Event of Default exists both before and
after giving effect thereto, cash in respect of fractional shares) upon
conversion of such Subordinated Debt, and (C) Borrower may prepay or repurchase

 

24



--------------------------------------------------------------------------------

Subordinated Debt so long as Borrower repays and terminates, fully secures with
first priority liens (subject to Customary Permitted Liens) satisfactory to
Administrative Agent, or a combination thereof, all of the Maximum Fourth
Amendment Loan Commitment, all Fourth Amendment Loan Outstandings, each
Unsecured Letter of Credit, and the Term A Loan.

(b) Borrower may repurchase shares from Borrower’s employees in connection with
tax withholding obligations associated with Borrower’s equity incentive plans;
and

(c) Borrower may (i) make Convertible Note Hedge Payments substantially
concurrently with its receipt of proceeds of convertible notes issued by
Borrower and (ii) acquire shares of its capital stock pursuant to any
Convertible Note Hedge without transfer of any cash or other property of
Borrower or any of its Subsidiaries (other than Convertible Note Hedge Payments
made pursuant to Section 8.15(c)(i)); and

(d) Borrower may (i) declare or pay dividends on capital stock in the form of
capital stock (or warrants or rights to acquire capital stock) of Borrower or
through an accretion to the liquidation preference of such capital stock,
(ii) purchase, redeem, retire or otherwise acquire capital stock or Subordinated
Debt solely in consideration of capital stock (or warrants or rights to acquire
capital stock) of Borrower, (iii) exchange capital stock or Subordinated Debt
solely for capital stock (or warrants or rights to acquire capital stock) of
Borrower or (iv) convert capital stock or Subordinated Debt solely into capital
stock (or warrants or rights to acquire capital stock) of Borrower, in each case
without transfer to the holders of capital stock or Subordinated Debt of any
cash or other property of Borrower or any of its Subsidiaries in respect
thereof.

(n) Section 8.17 of the Term A Credit Agreement is hereby deleted in its
entirety and replaced with the following:

8.17 Limitation on Investments. Borrower shall not, nor shall it permit any
Subsidiary (other than an Excluded Subsidiary) to, make any Investment or
otherwise acquire any interest in any Person, except:

(a)(i) Investments by Subsidiaries in Borrower consisting of loans or other
indebtedness or guarantees of indebtedness otherwise permitted hereunder and
(ii) Investments in Subsidiaries (which are not Excluded Subsidiaries)
(x) existing on the Closing Date, or (y) formed or acquired after the Closing
Date, in each case so long as Borrower and such Subsidiary comply with
Section 8.9;

(b) Investments in Home Building Joint Ventures;

(c) Temporary Cash Investments;

(d) Investments in Persons engaged in businesses other than homebuilding at any
time outstanding not to exceed the greater of (i) fifteen percent (15%) of
Consolidated Tangible Net Worth or (ii) $75,000,000, each as determined as of
the last day of each fiscal quarter of Borrower; and

 

25



--------------------------------------------------------------------------------

(e) Borrower may (i) make Convertible Note Hedge Payments substantially
concurrently with its receipt of proceeds of convertible notes issued by
Borrower and (ii) acquire shares of its capital stock pursuant to any
Convertible Note Hedge without transfer of any cash or other property of
Borrower or any of its Subsidiaries (other than Convertible Note Hedge Payments
made pursuant to Section 8.17(e)(i)).

(o) Section 8.18 of the Term A Credit Agreement is hereby deleted in its
entirety and replaced with the following:

8.18 Intentionally Deleted.

(p) Section 8.19 of the Term A Credit Agreement is hereby deleted in its
entirety and replaced with the following:

8.19 Intentionally Deleted.

(q) Section 8.20 of the Term A Credit Agreement is hereby deleted in its
entirety and replaced with the following:

8.20 Minimum Cash Flow Coverage. Borrower shall not permit, as of the last day
of each fiscal quarter of Borrower, the ratio (the “Cash Flow Coverage Ratio”)
of (a) Cash Flow From Operations to (b) Consolidated Home Building Interest
Incurred less non-cash interest expense, for any period consisting of the
preceding four (4) consecutive fiscal quarters, to be less than 1.75 to 1.0
unless Borrower has deposited into a deposit account held at Administrative
Agent (the “Interest Reserve Account”) an amount equal to the amount of
Consolidated Home Building Interest Incurred less non-cash interest expense for
the period consisting of the preceding four (4) consecutive fiscal quarters (and
shall maintain such amount on deposit with Administrative Agent at all times
until a compliance certificate is submitted to Administrative Agent pursuant to
Section 8.1(e) reflecting that Borrower has met the Cash Flow Coverage Ratio set
forth above for the most recently ended four (4) consecutive fiscal quarters).

(r) Section 8.22 of the Term A Credit Agreement is hereby deleted in its
entirety and replaced with the following:

8.22 Indebtedness. Borrower shall not, nor shall it permit any Subsidiary (other
than an Excluded Subsidiary) to, create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness (i) outstanding on the date hereof and listed on Schedule 8.22
and (ii) with respect to any public note indenture Indebtedness included on such
Schedule, and any Indebtedness under the Revolving Credit Agreement, any
refinancings, refundings, renewals or extensions thereof; provided that (A) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable

 

26



--------------------------------------------------------------------------------

amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (B) the refinancing Indebtedness shall be subordinated in right of
payment to the Indebtedness under the Loan Documents, if at all, on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being refinanced, refunded renewed or extended , and
(C) the extended maturity is at least one hundred eighty (180) days after the
Maturity Date and no scheduled payments of principal will be due under the terms
of such Indebtedness before one hundred eighty (180) days after the Maturity
Date;

(c) Guarantees of Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of Borrower or any other Subsidiary; provided that
the Borrower and the Guarantors may not guarantee Indebtedness of a Subsidiary
that is not a Guarantor unless such guarantee is subordinated to the prior
payment in full of the Indebtedness under the Loan Documents on terms reasonably
acceptable to Administrative Agent;

(d) obligations (contingent or otherwise) of Borrower or any Subsidiary existing
or arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

(e) Indebtedness that is by its terms, or by operation of law, nonrecourse to
Borrower and its Subsidiaries (other than Excluded Subsidiaries) including,
without limitation, Indebtedness in respect of purchase money obligations for
fixed or capital assets, Seller Nonrecourse Debt, and community development
district and similar obligations;

(f) Indebtedness incurred in connection with the financing of goods and services
in the ordinary course of Borrower’s business including capital leases and
financing of insurance premiums;

(g) Indebtedness under one or more A/C/I Facilities; provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed (i) $270,000,000 if any of the Maximum Fourth Amendment Loan Commitment,
the Fourth Amendment Loan Outstandings, any Unsecured Letter of Credit, or the
Term A Loan is outstanding and unsecured or (ii) $500,000,000 if Borrower repays
and terminates, fully secures with first priority liens (subject to Customary
Permitted Liens) satisfactory to Administrative Agent, or a combination thereof,
all of the Maximum Fourth Amendment Loan Commitment, all Fourth Amendment Loan
Outstandings, each Unsecured Letter of Credit, and the Term A Loan;

(h) additional Indebtedness (other than Indebtedness existing on the Fifth

 

27



--------------------------------------------------------------------------------

Amendment Effective Date) which ranks pari passu with Indebtedness evidenced by
the Notes, and having a maturity that is at least one hundred eighty (180) days
after the Maturity Date and no scheduled payments of principal due under the
terms of such Indebtedness before one hundred eighty (180) days after the
Maturity Date, in an aggregate principal amount not to exceed $400,000,000 at
any time outstanding;

(i) Indebtedness among Borrower and its Subsidiaries; provided that any such
Indebtedness owed by Borrower or a Guarantor to any Subsidiary that is not a
Guarantor, shall be subordinated to the prior payment in full of the
Indebtedness under the Loan Documents;

(j) Indebtedness incurred by Borrower or any of its Subsidiaries in respect of
letters of credit, bank guarantees, bankers’ acceptances or similar instruments
issued or created in the ordinary course of business, including in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims; provided that any reimbursement obligations in respect
thereof are reimbursed within thirty (30) days following the incurrence thereof;

(k) Indebtedness consisting of “payment in kind” or other capitalized interest
with respect to Indebtedness otherwise permitted in this Section 8.22;

(l) Subordinated Debt;

(m) obligations described in Section 8.11(n);

(n) Indebtedness in respect of netting services, overdraft protections and
similar arrangements in each case in connection with deposit accounts incurred
in the ordinary course of business in connection with cash management
activities;

(o) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Subsidiaries or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case in
the ordinary course of business;

(p) to the extent constituting Indebtedness, judgments, decrees, attachments or
awards not constituting an Event of Default under Section 9.1(m);

(q) other Indebtedness in addition to the items listed in clauses (a) through
(p) above, so long as such Indebtedness is incurred in the ordinary course of
business and does not exceed $50,000,000 in the aggregate outstanding at any
time; and

(r) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (q) above

 

28



--------------------------------------------------------------------------------

For purposes of this Section 8.22, “Indebtedness” shall mean, as to any Person
at a particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP: (a) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all direct or contingent obligations of such Person arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; (c) net
obligations of such Person under any Swap Contract; (d) all obligations of such
Person to pay the deferred purchase price of property or services (other than
(i) trade accounts payable in the ordinary course of business, (ii) any earn-out
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP and (iii) deferred or equity compensation
arrangements payable to directors, officers or employees); (e) indebtedness
(excluding prepaid interest thereon) secured by a lien on property owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse (with the
amount of any such Indebtedness deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness and (ii) the fair market value of
the property encumbered thereby as determined by such Person in good faith);
(f) capital leases; (g) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any equity interests
that (i) mature or are subject to mandatory redemption, pursuant to a sinking
fund obligation or otherwise, (ii) are convertible into or exchangeable or
exercisable for Indebtedness, and (iii) are redeemable at the option of the
holder of such equity interests, in each case on or before the date that is one
hundred eighty (180) days after the Maturity Date; and (h) all guarantees of
such Person in respect of any of the foregoing.

(s) Section 9.1(e) of the Term A Credit Agreement is hereby deleted in its
entirety and replaced with the following:

(e) Borrower requests a withdrawal from the Interest Reserve Account that, after
giving effect to such withdrawal, would cause Borrower to fail to maintain the
minimum deposit required under Section 8.20 at any time Borrower is not in
compliance with the required Cash Flow Coverage Ratio as set forth in such
Section.

(t) Section 9.1 of the Term A Credit Agreement is hereby amended to add the
following new clause (s) at the end thereof:

(s) Borrower has not, by no later than December 31, 2008, received gross
proceeds equal to an aggregate of at least $152,500,000 from a combination of
the rights offering described in Section 5.6 and the second closing described in
Section 2.2 of that certain Investment Agreement, dated as of May 26, 2008, by
and between Borrower and MP CA Homes LLC.

(u) Schedule 8.9 of the Term A Credit Agreement is hereby deleted in its
entirety and replaced with Schedule 8.9 attached hereto.

(v) Exhibit G of the Term A Credit Agreement is hereby deleted in its entirety
and replaced

 

29



--------------------------------------------------------------------------------

with Exhibit G attached hereto.

(w) The Term A Credit Agreement is hereby amended to add Schedule 8.22 attached
hereto.

3. Amendment of Revolving Credit Agreement, Term A Credit Agreement, and Other
Loan Documents.

(a) All references in the Loan Documents to the Revolving Credit Agreement shall
henceforth include references to the Revolving Credit Agreement, as modified and
amended by this Amendment, and as may, from time to time, be further modified,
amended, renewed, extended, restated, and/or increased.

(b) All references in the Loan Documents to the Term A Credit Agreement shall
henceforth include references to the Term A Credit Agreement, as modified and
amended by this Amendment, and as may, from time to time, be further modified,
amended, renewed, extended, restated, and/or increased.

(c) Any and all of the terms and provisions of the Loan Documents under the
Revolving Credit Agreement and the Loan Documents under the Term A Credit
Agreement (collectively, the “Facility Documents”) are hereby amended and
modified wherever necessary, even though not specifically addressed herein, so
as to conform to the amendments and modifications set forth herein.

4. Waivers.

(a) Revolver Lenders previously granted a temporary waiver of any Default or
Event of Default arising solely as a result of (i) the Revolver FAS 109
Financial Covenant Non-Compliance (ii) the Additional Revolver Financial
Covenant Non-Compliance, and (iii) Revolver Other Agreement Non-Compliance, each
as set forth in the Fourth Amendment, until the Revolver Waiver Expiration Date
(as defined in the Fourth Amendment).

(b) Term A Lenders previously granted a temporary waiver of any Default or Event
of Default arising solely as a result of (i) the Term A FAS 109 Financial
Covenant Non-Compliance (ii) the Additional Term A Financial Covenant
Non-Compliance, and (iii) the Term A Other Agreement Non-Compliance, each as set
forth in the Third Amendment, until the Term A Waiver Expiration Date (as
defined in the Third Amendment).

(c) Revolver Lenders hereby permanently extend the waiver of the existence of
the Revolver FAS 109 Financial Covenant Non-Compliance, the Additional Revolver
Financial Covenant Non-Compliance, and the Revolver Other Agreement
Non-Compliance, and any Default or Event of Default created thereby.

(d) Term A Lenders hereby permanently extend the waiver of the existence of the
Term A FAS 109 Financial Covenant Non-Compliance, the Additional Term A
Financial Covenant Non-Compliance, and the Term A Other Agreement
Non-Compliance, and any Default or Event of Default created thereby.

(e) The waivers hereby extended by Revolver Lenders and Term A Lenders do not
(i) constitute a waiver or modification of any other terms or provisions set
forth in the Revolving Credit Agreement or Term A Credit Agreement, as
applicable, or any other Loan Document executed therewith,

 

30



--------------------------------------------------------------------------------

and shall not impair any right that (A) Revolver Administrative Agent or any
Revolver Lender may now or hereafter have under or in connection with the
Revolving Credit Agreement or any other Loan Document executed in connection
therewith or (B) Term A Administrative Agent or any Term A Lender, may now or
hereafter have under or in connection with the Term A Credit Agreement or any
other Loan Document executed in connection therewith, (ii) impair any rights of
(A) Revolver Administrative Agent or any Revolver Lender to insist upon strict
compliance with the Revolving Credit Agreement, as amended or otherwise modified
hereby, or the other Loan Documents executed in connection therewith, or
(B) Term A Administrative Agent or any Term A Lender to insist upon strict
compliance with the Term A Credit Agreement, as amended or otherwise modified
hereby, or the other Loan Documents executed in connection therewith, and
(iii) does not extend to any other Loan Document. The Loan Documents continue to
bind and inure to Borrower, Revolver Administrative Agent, each Revolver Lender,
Term A Administrative Agent, each Term A Lender, and their respective successors
and permitted assigns.

5. Ratifications. Borrower (a) ratifies and confirms all provisions of the
Facility Documents as amended by this Amendment, (b) ratifies and confirms that
all guaranties, assurances, and liens granted, conveyed, or assigned to Revolver
Administrative Agent, Term Administrative Agent, or any Lender under the
Facility Documents are not released, reduced, or otherwise adversely affected by
this Amendment and continue to guarantee, assure, and secure full payment and
performance of the present and future Obligations under the Revolving Credit
Agreement and Obligations under the Term A Credit Agreement, and (c) agrees to
perform such acts and duly authorize, execute, acknowledge, deliver, file, and
record such additional documents, and certificates as Revolver Administrative
Agent or Term Administrative Agent may reasonably request in order to create,
perfect, preserve, and protect such guaranties, assurances, and liens.

6. Representations. Borrower represents and warrants to Revolver Administrative
Agent, Term Administrative Agent, the Revolver Lenders, and the Term A Lenders
that as of the date of this Amendment and after giving effect thereto: (a) this
Amendment and each other document entered into by Borrower and each Guarantor in
connection with this Amendment (collectively, the “Amendment Documents”), have
been duly authorized, executed, and delivered by Borrower and each Guarantor;
(b) other than filings related to the recordation and perfection of the liens on
Model Unit Collateral and the Additional Collateral, no action of, or filing
with, any Governmental Authority is required to authorize, or is otherwise
required in connection with, the execution, delivery, and performance of the
Amendment Documents by Borrower or any Guarantor; (c) the Facility Documents, as
amended by this Amendment, are valid and binding upon Borrower and each
Guarantor and are enforceable against Borrower and each Guarantor in accordance
with their respective terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally or by general principles of equity; (d) the execution,
delivery, and performance of this Amendment by Borrower and each Guarantor do
not require the consent of any other Person and do not and will not constitute a
violation of any order of any Governmental Authority, or material agreements to
which Borrower or any Guarantor is a party thereto or by which Borrower or any
Guarantor is bound; (e) all representations and warranties in the Facility
Documents are true and correct in all material respects on and as of the date of
this Amendment, except to the extent that (i) any of them speak to a different
specific date, or (ii) the facts on which any of them were based have been
changed by transactions contemplated or permitted by the Revolving Credit
Agreement and the Term A Credit Agreement; and (f) after giving effect to this
Amendment, no Default or Event of Default exists under the Revolving Credit
Agreement or the Term A Credit Agreement.

 

31



--------------------------------------------------------------------------------

7. Conditions. This Amendment shall not be effective unless and until:

(a) Revolver Administrative Agent and Term Administrative Agent shall have
received this Amendment duly executed by Borrower, Guarantors, Revolver
Administrative Agent, Term Administrative Agent, the Aggregate Majority Lenders,
the Majority Lenders under the Revolving Credit Agreement and the Majority Term
A Lenders under the Term A Credit Agreement;

(b) the representations and warranties in this Amendment are true and correct in
all material respects on and as of the date of this Amendment;

(c) Revolver Administrative Agent and Term A Administrative Agent shall have
received an officer’s certificate of Borrower certifying (i) the constituent
documents of Borrower (or any changes thereto, if any, since the date last
certified to Revolver Administrative Agent and Term A Administrative Agent),
(ii) the incumbency of the officers of Borrower authorized to execute the
Amendment Documents, (iii) certificate of existence and good standing of
Borrower certified by the Secretary of State of the State of Delaware, and
(iv) resolutions adopted by the Board of Directors of Borrower authorizing the
execution, delivery, and performance of the Amendment Documents;

(d) Revolver Administrative Agent shall have received, (i) for the benefit of
each Revolver Lender that provides their signature pages to this Amendment by
noon, New York time, June 27, 2008 (each a “Consenting Revolver Lender”), a fee
equal to the product of (A) $1,975,000 times (B) the result of (x) the amount of
such Revolver Lender’s Commitment on the effective date of, and after giving
effect to, this Amendment, divided by (y) the total aggregate Commitments of all
Consenting Revolver Lenders and (ii) such other fees (without duplication of the
fee referenced in clause (i) above) and expenses in such amounts and at such
times as heretofore set forth in a letter agreement between Borrower, Revolver
Administrative Agent and Banc of America Securities LLC, and as otherwise
required under the Revolving Credit Agreement;

(e) Term A Administrative Agent shall have received (i) for the benefit of each
Term A Lender that provides their signature pages to this Amendment by noon, New
York time, June 27, 2008 (each a “Consenting Term A Lender”), a fee equal to the
product of (A) $325,000 times (B) the result of (x) the amount of such Term A
Lender’s Commitment on the effective date of, and after giving effect to, this
Amendment, divided by (y) the total aggregate Commitments of all Consenting Term
A Lenders and (ii) such other fees (without duplication of the fee referenced in
clause (i) above) and expenses in such amounts and at such times as heretofore
set forth in a letter agreement between Borrower, Term A Administrative Agent
and Banc of America Securities LLC, and as otherwise required under the Term A
Credit Agreement;

(f) In addition to the fees and expenses set forth in clauses (d) and (e) above,
Borrower shall have paid to Revolver Administrative Agent, Term A Administrative
Agent, Revolver Lenders, and Term A Lenders all expenses of each such Person,
(including their respective attorneys’) incurred in connection with the
Revolving Credit Agreement and the Term A Credit Agreement and each of the other
Loan Documents to the extent that invoices are presented to Borrower for payment
prior to 5:00 p.m., eastern time, on June 27, 2008 (with any invoice submitted
after that time being payable by Borrower promptly after such invoice is
delivered to Borrower);

(g) Revolver Administrative Agent shall have received from Borrower a payment in
the amount of $35,000,000, together with interest thereon, to be applied to the
Outstanding Amount of all

 

32



--------------------------------------------------------------------------------

Fourth Amendment Loan Outstandings of each Lender, according to each such
Lender’s Pro Rata Share, such that the Outstanding Amount of all Fourth
Amendment Loan Outstandings shall not exceed $55,000,000 as of the date hereof.

(h) Term A Administrative Agent shall have received from Borrower a payment in
the amount of $35,000,000, together with interest thereon, to be applied to the
Outstanding Amount of the Term A Loan of each Lender, according to each such
Lender’s Pro Rata Share, such that the Outstanding Amount of the Term A Loan
shall not exceed $65,000,000 as of the date hereof.

(i) Revolver Administrative Agent and Term A Administrative Agent shall have
received from Borrower, (i) documentation evidencing an initial equity
investment in Borrower by MP CA Homes LLC in an amount of not less than $380
million (prior to transaction costs) and (ii) a true and correct copy of the
Investment Agreement dated as of May 26, 2008, by and between Borrower and MP CA
Homes LLC as such document was filed with the most recent 8-K of Borrower, as
amended (any such amendments in form and content satisfactory to Revolver
Administrative Agent and Term A Administrative Agent in their reasonable
discretion).

8. Continued Effect. Except to the extent amended hereby or by any documents
executed in connection herewith, all terms, provisions, and conditions of the
Revolving Credit Agreement, the Term A Credit Agreement, and the other Facility
Documents, and all documents executed in connection therewith, shall continue in
full force and effect and shall remain enforceable and binding in accordance
with their respective terms.

9. Miscellaneous. Unless stated otherwise (a) the singular number includes the
plural and vice versa and words of any gender include each other gender, in each
case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Amendment must be construed, and its
performance enforced, under California law, (d) if any part of this Amendment is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable, and (e) this Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document, and all of those counterparts must be construed together to constitute
the same document.

10. Parties. This Amendment binds and inures to each party hereto and their
respective successors and permitted assigns.

11. RELEASE. BORROWER AND EACH GUARANTOR HEREBY ACKNOWLEDGE THAT THE OBLIGATIONS
UNDER THE REVOLVING CREDIT AGREEMENT, EACH LOAN DOCUMENT EXECUTED IN CONNECTION
THEREWITH, THE TERM A CREDIT AGREEMENT, AND EACH LOAN DOCUMENT EXECUTED IN
CONNECTION THEREWITH ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF
RESCISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR
DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR
ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS UNDER THE
REVOLVING CREDIT AGREEMENT, EACH LOAN DOCUMENT EXECUTED IN CONNECTION THEREWITH,
THE TERM A CREDIT AGREEMENT, AND EACH LOAN DOCUMENT EXECUTED IN CONNECTION
THEREWITH OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM
ANY CREDIT PARTY. BORROWER AND EACH GUARANTOR HEREBY VOLUNTARILY AND KNOWINGLY
RELEASE AND FOREVER DISCHARGE EACH AGENT-RELATED PERSON, EACH ISSUING BANK, EACH
LENDER AND ITS PREDECESSORS,

 

33



--------------------------------------------------------------------------------

AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, AGENTS, ATTORNEYS-IN-FACT,
SUCCESSORS, AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH BORROWER OR ANY GUARANTOR MAY NOW OR HEREAFTER HAVE AGAINST THE
RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT
OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING
OUT OF OR IN CONNECTION WITH OR BY REASON OF THE REVOLVING CREDIT AGREEMENT, ANY
LOAN DOCUMENT EXECUTED IN CONNECTION THEREWITH, THE TERM A CREDIT AGREEMENT, OR
ANY LOAN DOCUMENT EXECUTED IN CONNECTION THEREWITH, INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE REVOLVING CREDIT AGREEMENT, ANY LOAN
DOCUMENT EXECUTED IN CONNECTION THEREWITH, THE TERM A CREDIT AGREEMENT, OR ANY
LOAN DOCUMENT EXECUTED IN CONNECTION THEREWITH, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.

12. Waiver of Section 1542 of the Civil Code of California. Borrower and each
Guarantor hereby expressly waive the provisions of Section 1542 of the Civil
Code of California, which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

13. ENTIRETIES. THE REVOLVING CREDIT AGREEMENT, THE TERM A CREDIT AGREEMENT, AND
THE OTHER LOAN DOCUMENTS, AS AMENDED BY THIS AMENDMENT, REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THE REVOLVING CREDIT
AGREEMENT AND THE TERM A CREDIT AGREEMENT, AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

34



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND FOURTH

AMENDMENT TO TERM LOAN A CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,

BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,

THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO

EXECUTED as of the day and year first mentioned.

 

STANDARD PACIFIC CORP., a Delaware corporation By:   /s/ Andrew H. Parnes  

Andrew H. Parnes

Executive Vice President-Finance and

Chief Financial Officer

By:   /s/ Lloyd H. McKibbin  

Lloyd H. McKibbin

Senior Vice President and Treasurer



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND FOURTH

AMENDMENT TO TERM LOAN A CREDIT AGREEMENT

EXECUTED BY

STANDARD PACIFIC CORP., AS BORROWER,

BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,

BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,

THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO

 

BANK OF AMERICA, N.A.,

as Revolver Administrative Agent

By:   /s/ Eyal Namordi  

Name: Eyal Namordi

Title: Senior Vice President

BANK OF AMERICA, N.A.,

as Term Administrative Agent

By:   /s/ Eyal Namordi  

Name: Eyal Namordi

Title: Senior Vice President